Citation Nr: 1329050	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  10-16 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right lower extremity disability.  

2.  Entitlement to an increased rating for a lumbar spine disability, currently rated as 20 percent disabling.  

3.  Entitlement to an increased rating for a right hip disability, currently rated as 20 percent disabling.  

4.  Entitlement to an increased rating for a left hip disability, currently rated as 20 percent disabling.  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from June 1991 to October 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the Veteran's claim for service connection for a right lower extremity disability, increased the disability rating for a lumbar spine disability from 10 percent to 20 percent, effective December 17, 2008, and continued 10 percent ratings for a right hip disability and left hip disability.

A March 2010 rating decision increased the disability ratings for a right hip disability and a left hip disability, from 10 percent to 20 percent, effective December 17, 2008.  However, as these grants do not represent total grants of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue of entitlement to a TDIU rating has been raised by the record.  However, during the pendency of the appeal, the Veteran filed a claim for entitlement to TDIU in June 2010, and the RO denied the claim in a December 2010 rating decision.  The Veteran did not appeal this decision, and therefore, the issue of entitlement to a TDIU is not before the Board at this time.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that certain documents, including a VA medical record dated in October 2012, have been added to the claims file since the May 2013 supplemental statement of the case and are potentially relevant to the issues on appeal.  However, the relevant evidence merely reflects that the Veteran had continued treatment for hip pain and does not pertain to the specific diagnostic criteria involved for rating each disability.  Therefore, the Board finds no prejudice to the Veteran in proceeding to adjudicate this appeal without first remanding it for a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2012) (a supplemental statement of the case will be furnished to the Veteran when additional pertinent evidence is received after a statement of the case has been issued).  Additionally, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The issues of entitlement to service connection for a right lower extremity disability and entitlement to an increased rating for a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right hip disability has been manifested by flexion limited to no more than 50 degrees, extension limited to no more than 20 degrees, and abduction limited to no more than 15 degrees.  There is no additional limitation of motion due to repetitive motion or flare-ups.  There is no X-ray evidence of degenerative arthritis.  

2.  The Veteran's left hip disability has been manifested by flexion limited to no more than 70 degrees, extension limited to no more than 15 degrees, and abduction limited to no more than 20 degrees.  There is no additional limitation of motion due to repetitive motion or flare-ups.  There is no X-ray evidence of degenerative arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a right hip disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.14, 4.55, 4.71a, Diagnostic Codes 5010, 5251, 5252, 5253 (2012).

2.  The criteria for a rating in excess of 20 percent for a left hip disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.14, 4.55, 4.71a, Diagnostic Codes 5010, 5251, 5252, 5253 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a December 2008 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for higher ratings, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the appellant may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The December 2008 letter also advised the appellant of how effective dates are assigned, and the type of evidence which impacts those determinations.        

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private medical records, VA examination reports, Social Security Administration (SSA) records, lay statements, and the Veteran's statements.   

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Thus, he was provided with a meaningful opportunity to participate in the claims process.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2012); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2012); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2012); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2012).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2012); see also 38 C.F.R. §§ 4.45, 4.59 (2012).

For VA compensation purposes, normal flexion of the hip is from 0 to 125 degrees, and normal abduction of the hip is from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2012).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2012).  For the purpose of rating disability from arthritis, the hip is considered a major joint.  38 C.F.R. § 4.45 (2012).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 5010 (traumatic arthritis) direct that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

The Veteran's right hip and left hip disabilities have each been rated as 20 percent disabling under Diagnostic Code 5010, which contemplates traumatic arthritis and is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2012).  Other applicable diagnostic codes include Diagnostic Code 5251, which contemplates limitation of extension of the thigh; Diagnostic Code 5252, which contemplates limitation of flexion of the thigh; and Diagnostic Code 5253, which contemplates impairment of the thigh.  38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253 (2012).    

In considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 5250 (ankylosis of the hip), 5254 (flail joint of the hip), and 5255 (impairment of the femur) are not applicable as there was no evidence of ankylosis, flail joint, or impairment of the femur on VA examination in January 2009, February 2010, June 2010, and March 2012.  Accordingly, these diagnostic codes may not serve as the basis for increased ratings in this case.  

On VA examination in January 2009, the Veteran complained that his hip pain had increased in intensity and duration and that his hip "lock[ed] on him," causing him to lose balance.  He stated that most of the time, he would regain his balance, but that he fell once about a year ago.  He reported taking medication for his hip disabilities and indicated that he stayed away from standing still and stooping.  The Veteran maintained that he also had tenderness and that his locking episodes occurred weekly.  He complained that he was unable to walk more than a few yards.  He stated that he occasionally used a cane.  Examination revealed that the Veteran had poor propulsion.  Both his hips had abnormal motion and guarding of movement.  Range of motion of the right hip showed 70 degrees flexion, 20 degrees extension, and 15 degrees abduction.  Range of motion of the left hip showed 90 degrees flexion, 25 degrees extension, and 20 degrees abduction.  Upon repetitive motion, there was objective evidence of pain, but no additional limitations.  There was objective evidence of pain with active motion on both sides.  The Veteran was able to cross his right leg over his left leg and his left leg over his right leg.  He could toe-out more than 15 degrees on both sides.  There was no ankylosis found.  An x-ray of the hips revealed an old healed posttraumatic deformity of the right ilium.  The Veteran was diagnosed with residuals of left inferior pubic ramus fracture and residuals of fractured right anterior superior iliac spine.  His hip condition was noted to have significant effects on his employment due to increased absenteeism.  

In a September 2009 lay statement, the Veteran's co-worker reported that he had worked with the Veteran for several years and personally witnessed him in extreme pain on a regular basis.  He indicated that on numerous occasions, he had witnessed the Veteran lying on the ground due to the severe muscle spasms in his hips and legs.  He also maintained that due to these spasms, the Veteran would get a pronounced limp that would continuously worsen the longer he was on his feet.  

At a February 2010 VA examination, the Veteran complained of pain in both hips that would worsen on walking.  He also reported that he had giving way, stiffness, weakness, decreased speed of joint motion, and weekly locking episodes.  He stated that he could stand for 15 to 30 minutes and walk for 0.25 mile.  He did not use any assistive devices.  Examination revealed that the Veteran had poor propulsion.  Both his hips had tenderness and pain at rest.  Range of motion of the right hip showed 80 degrees flexion, 20 degrees extension, and 25 degrees abduction.  Range of motion of the left hip showed 70 degrees flexion, 15 degrees extension, and 30 degrees abduction.  Upon repetitive motion, there was objective evidence of pain, but no additional limitations.  There was objective evidence of pain with active motion on both sides.  The Veteran was able to cross his right leg over his left leg and his left leg over his right leg.  He could toe-out more than 15 degrees on both sides.  There was no ankylosis found.  An x-ray of the hips revealed an old healed posttraumatic deformity of the right ilium.  The Veteran was diagnosed with traumatic arthritis of the right hip and left hip.  His hip condition was noted to have no significant effects on his employment.    

In a May 2010 VA medical report, the Veteran was seen for a fall in which he hurt his left ankle.  He gave a history of his left hip "locking" and making him fall.  He complained of pain in both hips.  The Veteran was treated for left ankle sprain.  

On VA examination in June 2010, although the Veteran experienced intermittent pain in his hips, he denied having any hip joint pain at the time.  He could not move his hip joints to their full extent because this movement caused him back and referred leg pain.  He was noted to have fallen in January 2010 and diagnosed with a herniated disc at L5-S1 with an S1 nerve involvement.  He was on workman's compensation for his herniated disc.  He also reported that he had stiffness and decreased speed of joint motion.  He stated that he could stand for 15 to 30 minutes, but was unable to walk more than a few yards.  He indicated that he always used a cane.  Examination revealed that the Veteran had antalgic gait.  Both his hips had guarding of movement and pain at rest.  Range of motion of the right hip showed 90 degrees flexion, 30 degrees extension, and 25 degrees abduction.  Range of motion of the left hip also showed 90 degrees flexion, 30 degrees extension, and 25 degrees abduction.  Upon repetitive motion, there was objective evidence of pain, but no additional limitations.  There was objective evidence of pain with active motion on both sides.  The Veteran was able to cross his right leg over his left leg and his left leg over his right leg.  He could toe-out more than 15 degrees on both sides.  There was no ankylosis found.  An x-ray of the hips revealed an old healed posttraumatic deformity of the right ilium.  The Veteran was diagnosed with traumatic arthritis of both hips.  He was noted to be capable of sedentary and physical employment due to his hips.    
    
At a June 2010 SSA examination, the Veteran complained of chronic pelvic and bilateral hip pain.  He reported that since his in-service accident, he had experienced a dull pain in both hips.  He would occasionally get a "catch" when he stepped wrong, and it would hurt him more with a pulling sensation.  He reported occasional tingling from his right leg to his toes if he sat for too long.  He denied any numbness, weakness, or loss of control of bowel or bladder function.  He stated that he could not walk more than 100 yards.  Examination revealed that the Veteran ambulated with a normal gait that was not unsteady, lurching, or unpredictable.  He did not require the use of a handheld assistive device.  He appeared stable at station and comfortable in the supine sitting position.  He was uncomfortable sitting still and had to stand more during the history gathering portion of the examination.  There was no evidence of hip joint tenderness, redness, warmth, swelling, or crepitus.  The right hip had 50 degrees flexion, and the left hip had 80 degrees flexion.  Both sides were limited due to pain in the central lower lumbar area.  The Veteran was diagnosed with chronic pelvic and bilateral hip pain, probable due to posttraumatic arthritis.     

On VA examination in March 2012, the Veteran complained of pain along the greater trochanters and the lumbosacral atrea.  He did not report any flare-ups.  The Veteran did not use any assistive devices as a normal mode of locomotion.  Range of motion of the right hip showed 95 degrees flexion with pain at 80 degrees, and greater than 5 degrees extension with no pain.  Range of motion of the left hip showed 100 degrees flexion with pain at 85 degrees, and greater than 5 degrees extension with no pain.  Abduction was not lost beyond 10 degrees on both sides.  Adduction was not limited such that the Veteran could not cross his legs, and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  Upon repetitive motion, there was objective evidence of pain, but no additional limitations.  There was no ankylosis, localized tenderness, pain to palpation for joints/soft tissue of either hip, malunion or nonunion of the femur, flail hip joint, leg length discrepancy, total hip joint replacement, arthroscopic or other hip surgery, or scars.  Muscle strength was normal.  There was no functional impairment such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.  An x-ray of the hips revealed an old healed posttraumatic deformity of the right ilium.  The Veteran was diagnosed with traumatic arthritis of both hips.  The decreased range of motion of the Veteran's hips affected him occupationally by making it difficult for him to bend or pick up objects from the floor.  The examiner noted that although the Veteran was service-connected for traumatic arthritis of the hips, his plain film x-rays did not reveal any arthritis in the hip joints.  The examiner found that the Veteran's decreased range of motion of the hip joints was mainly due to disuse and deconditioning and encouraged the Veteran to start stretching and doing range of motion exercises.      

An October 2012 VA medical report shows that the Veteran received continued treatment for hip pain.  

Under Diagnostic Code 5010, a maximum 20 percent rating is warranted for X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 5010.  In this case, the Veteran is already in receipt of 20 percent ratings for his hip disabilities.  Additionally, there is no X-ray evidence that two or more joint groups are involved in the Veteran's arthritis of both hips.  Indeed, the March 2012 VA examiner indicated that although the Veteran was service-connected for traumatic arthritis of the hips, his plain film x-rays did not reveal any arthritis in the hip joints.  Therefore, an increased rating is not warranted for the Veteran's right hip disability and left hip disability under Diagnostic Code 5010.

Diagnostic Code 5251 addresses limitation of extension of the thigh.  When extension is limited to 5 degrees, a maximum 10 percent rating is warranted.  Diagnostic Code 5252 addresses limitation of flexion of the thigh.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  When flexion is limited to 30 degrees, a 20 percent rating is warranted.  When flexion is limited to 20 degrees, a 30 percent rating is warranted.  When flexion is limited to 10 degrees, then a 40 percent rating is warranted.  Diagnostic Code 5253 addresses impairment of the thigh.  A 10 percent rating is assigned when there is limitation of rotation of the thigh, and the Veteran cannot toe-out more than 15 degrees, or when there is limitation of adduction of the thigh, and the Veteran cannot cross the legs.  When there is limitation of abduction, and motion lost beyond 10 degrees, then a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253 (2012).  

In this case, Diagnostic Code 5251 cannot serve as a basis for an increased rating, as 10 percent is the maximum available rating under that code, and the Veteran is already in receipt of 20 percent ratings under Diagnostic Code 5010 for his hip disabilities.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  Similarly, Diagnostic Code 5253 cannot serve as a basis for an increased rating, as 20 percent is the maximum available rating under that code, and the Veteran is already in receipt of 20 percent ratings under Diagnostic Code 5010 for his hip disabilities.  38 C.F.R. § 4.71a, Diagnostic Code 5253.    

In order to warrant higher 30 percent ratings for his hip disabilities under Diagnostic Code 5252, the Veteran had to show flexion that was limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  However, in this case, the Veteran's right hip flexion was limited, at worst, to 50 degrees flexion, as noted during a June 2010 SSA examination.  The Veteran's left hip flexion was limited, at worst, to 70 degrees flexion, as noted during a February 2010 VA examination.  Therefore, based upon these measurements, the Board finds that the Veteran is not entitled to higher ratings for his right hip and left hip disabilities under Diagnostic Code 5252.

In considering the effect of additional range of motion lost due to pain, fatigue, weakness, or lack of endurance following repetitive use or flare-ups, there was no additional limitation of motion with repetitive motion or flare-ups found at the January 2009 VA examination, February 2010 VA examination, June 2010 VA examination, June 2010 SSA examination, or March 2012 VA examination.  The Board finds, in considering the foregoing and applying the above figures to the limitation of motion codes, that the criteria for more than a 20 percent rating for the right hip and left hip are not satisfied.  There is no limitation of motion due to pain that is so great and persistent so as to result in limited motion to the degree required for higher ratings of 30 percent under the cited limitation of motion codes.  There is no credible evidence that any pain on use or during flare-ups, abnormal movement, fatigability, incoordination, or any other such factors results in the right hip and left hip being limited in motion to the extent required for a 30 percent rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his right hip and left hip disabilities.  The symptomatology noted in the medical and lay evidence have been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5010, 5251, 5252, 5253 (2012); see also Fenderson, supra. 

The Board has also considered whether the Veteran's right hip and left hip disabilities present exceptional or unusual disability pictures as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  

The Veteran's 20 percent ratings for his right hip and left hip disabilities contemplate his functional impairment as well as his subjective complaints of pain, spasms, giving way and locking, stiffness, and weakness.  There was no evidence that his hip disabilities were manifested by flexion limited to 20 degrees, ankylosis, flail joint, or impairment of the femur.  Therefore, the Veteran's subjective complaints were included in the 20 percent ratings.  Thus, the Veteran's disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

A rating in excess of 20 percent for a right hip disability is denied.  

A rating in excess of 20 percent for a left hip disability is denied.  


REMAND

Additional development is needed prior to further disposition of the claim for service connection for a right lower extremity disability and the claim for increased rating for a lumbar spine disability.  

Regarding the Veteran's right lower extremity disability, the Board notes that on VA examination in March 2012, the Veteran complained of pain in the left leg medially from his thigh to his great toe that was worse with position changes.  He also reported numbness in the left great toe.  He denied any referred pain or other symptoms in the right leg.  The Veteran was diagnosed with left leg peripheral neuropathy based on a March 2010 MRI that revealed left S1 nerve root impingement.  The examiner noted that the Veteran's symptoms of pain and numbness in the left leg correlated with his MRI finding of left S1 nerve impingement.  He found that the Veteran's left leg radiculopathy was caused by or a result of his service-connected back condition, but determined that the Veteran did not have a right leg radiculopathy.  

The March 2012 VA examiner found that the Veteran did not suffer from a right leg radiculopathy and rendered no diagnosis for the Veteran's symptoms.  However, the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability present at any time since the filing of the claim, even if no disability is present at the time of the claim's adjudication.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the Veteran reported low back pain that radiated to his right leg and foot at a June 2010 VA examination.  There was diminished vibration and light touch in the right lower extremity, as well as hypoactive right ankle jerk.  The examiner noted that an MRI had revealed a L5-S1 disc impinging on the right S1 nerve, and the Veteran was diagnosed with herniated disc at L5-S1 with S1 nerve root involvement.  The Board notes that the March 2012 VA examiner had diagnosed the Veteran with left leg radiculopathy based on an MRI that revealed left S1 nerve root impingement and corresponding reported symptoms of pain and numbness in the left leg.  However, the March 2012 VA examiner did not consider the June 2010 finding that the Veteran had right S1 nerve root involvement found on MRI with associated symptoms of pain and neurological dysfunction and provide an opinion as to whether this constituted a diagnosis of a right leg radiculopathy that was related to the Veteran's service-connected lumbar spine disability.  Accordingly, the Board finds that the March 2012 VA examination is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).   

Given the evidence outlined above, including a potential earlier June 2010 diagnosis of right leg radiculopathy, the file should be forwarded to the VA examiner who conducted the March 2012 VA examination, if available, to obtain an addendum opinion clarifying whether the Veteran had an earlier diagnosis of right leg radiculopathy that was secondary to his service-connected lumbar spine disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Finally, the Board finds that the Veteran's claim for increased rating for a lumbar spine disability is inextricably intertwined with his claim for service connection for a right lower extremity disability.  The granting of service connection for a right lower extremity disability would potentially affect the issue of whether the Veteran is entitled to an increased rating for his lumbar spine disability based on any neurological manifestations.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with another claim is to remand the other claim pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for a lumbar spine disability and a right lower extremity disability.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 
 
2.  The claims file should be returned to the examiner who conducted the March 2012 VA spine examination if available.  The examiner should review the claims file and electronic VA treatment records, and provide an addendum opinion as to whether the medical evidence, to specifically include the June 2010 VA spine examination, reflects that the Veteran had a diagnosis of right leg radiculopathy.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any right leg radiculopathy was caused by or related to the Veteran's service-connected lumbar spine disability.  If not caused by or related to the Veteran's lumbar spine disability, the examiner should provide an opinion as to whether the Veteran's right leg radiculopathy is aggravated (permanent worsening of the underlying disability beyond natural progress) by the lumbar spine disability.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible.  The examiner should provide a rationale for the conclusions reached.  If the March 2012 examiner is not available, the claims file should be forwarded to another physician for review and to obtain the requested opinion. 

3.  After the development requested above, and any additional development deemed necessary has been completed to the extent possible, the record should be reviewed and the claims readjudicated.  If the benefits sought on appeal are denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


